Justice McDONALD is quite right in saying that but little attention was given to the second element of plaintiff's case, but upon this record I am convinced that it merited but scant consideration. In my judgment the defendant's own testimony eliminated that question as a disputed question of fact. He testified that he had not bought his wife a coat since 1917, and that before he instituted divorce proceedings he notified all the dealers where he had charge accounts, some 18 or 19 in number, not to furnish any goods to his wife. He did not notify plaintiff because he claims he never had a charge account there, although this was denied by plaintiff. By his own testimony he did everything he conceived necessary to prevent his wife obtaining the necessities of life. Upon the state of the record, with the indefiniteness of the date defendant commenced to pay alimony, we cannot apply the doctrine ofCrittenden v. Schermerhorn, 39 Mich. 661 (33 Am. Rep. 440), as urged by defendant.
I do not understand my brother to hold, as matter of law, that because the coat was bought in August it was not a necessity. In this latitude we always have some cold weather after August and frequently furs may be purchased more cheaply in the summer than at seasonal times. There was testimony in the case that defendant's wife, before the separation, discussed with a saleswoman of plaintiff in defendant's presence the purchase of a fur coat, and he made no objection to such purchase, and there was testimony *Page 353 
to show defendant's income was much larger than he admitted. I am persuaded that upon this record there is no reversible error and that no injustice has been done defendant.
I think the judgment should be affirmed.
SHARPE and STEERE, JJ., concurred with FELLOWS, J.
Justice MOORE took no part in this decision.